Case 19-00730-5-JNC              Doc 869 Filed 06/22/20 Entered 06/22/20 10:07:16                   Page 1 of 2

 SO ORDERED.

 SIGNED this 19 day of June, 2020.




                                                        _____________________________________________
                                                        Joseph N. Callaway
                                                        United States Bankruptcy Judge
 ___________________________________________________________________



                               UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF NORTH CAROLINA
                                     GREENVILLE DIVISION

     IN RE:                       )
                                  )                                       Case No. 19-00730-5-JNC
     CAH ACQUISITION COMPANY #1, )
     LLC, d/b/a WASHINGTON COUNTY )                                       Chapter 11
     HOSPITAL,                    )
                                  )
                Debtor.           )
                                  )

           CONSENT ORDER GRANTING TRUSTEE’S OMNIBUS MOTION FOR
         AUTHORITY TO REJECT PRE-PETITION EXECUTORY CONTRACTS OR
                                  UNEXPIRED LEASES
          Upon the Trustee’s Omnibus Motion for Authority to Reject Pre-Petition Executory

 Contracts of Unexpired Leases (“Motion”) filed by the Trustee1 seeking entry of an order pursuant

 to Sections 365 and 1107 of Title 11 of the Bankruptcy Code and Bankruptcy Rule 6006

 authorizing the rejection of the Executory Contracts identified in the Motion, and it appearing that

 the relief requested therein is in the best interest of the Debtor’s estate, the creditors thereof, and

 other parties in interest; and it appearing that this Court has the authority to grant the relief

 requested therein; and after due deliberation, and for good cause appearing therefore;

            It is hereby ORDERED:

            1. The Motion is granted;


 1
     Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.

                                                            1
Case 19-00730-5-JNC       Doc 869 Filed 06/22/20 Entered 06/22/20 10:07:16               Page 2 of 2




        2. The Executory Contracts shall be deemed rejected as of the Closing Date;

        3. All parties in possession of equipment subject to the Executory Contracts

           (“Equipment”) shall promptly surrender and deliver the Equipment to the contract

           counterparty identified in the Motion pursuant to the terms and conditions of the

           applicable Executory Contract, or as otherwise mutually agreed by the parties. In no

           instance shall the delivery of the Equipment occur later than twenty-one (21) days from

           the date this Order is entered, unless otherwise agreed by the parties;

        4. Any Executory Contract counterparty listed in the Motion shall have thirty (30) days

           from the date of the service of this Order to file a claim for rejection damages;

        5. Any claim for rejection damages that is not filed in accordance with this Order shall be

           forever barred; and

        6. This Court shall retain jurisdiction to hear and determine all matters arising from the

           implementation of this Order.

 AGREED TO BY:

 WALDREP LLP                                         SMITH DEBNAM NARRON DRAKE
                                                     SAINTSING & MYERS, LLP
 /s/ Jennifer B. Lyday
 Thomas W. Waldrep, Jr. (NC State Bar No. 11135)     /s/ Byron L. Saintsing
 James C. Lanik (NC State Bar No. 30454)             Byron L. Saintsing, Esq.
 Jennifer B. Lyday (NC Bar No. 39871)                NC State Bar No. 16035
 Francisco T. Morales (NC Bar No. 43079)             4601 Six Forks Road, Suite 400
 101 S. Stratford Road, Suite 210                    Raleigh, NC 27609
 Winston-Salem, NC 27104                             Telephone: 919-250-2118
 Telephone: 336-717-1440                             Email: bsaintsing@smithdebnamlaw.com
 Telefax: 336-717-1340
 Email: notice@waldrepllp.com                        Attorneys for Siemens Financial Services,
                                                     Inc.
 Co-Counsel for the Trustee



                                    [END OF DOCUMENT]


                                                 2
